Nazareth v Bull (2019 NY Slip Op 04580)





Nazareth v Bull


2019 NY Slip Op 04580


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


590 CA 18-02317

[*1]HELEN M. NAZARETH AND MICHAEL NAZARETH, PLAINTIFFS-RESPONDENTS,
vJEFFREY J. BULL AND ROBERTS ROOFING & SIDING CO., INC., DEFENDANTS-APPELLANTS. 


COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (MAUREEN G. FATCHERIC OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (BRENDAN H. LITTLE OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered June 26, 2018. The order, insofar as appealed from, granted the motion of plaintiffs for partial summary judgment on the issue of serious injury. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 6, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court